Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldstein, J.), rendered May 29, 1984, convicting him of rape in the first degree, criminal use of a firearm in the first degree, and robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The court properly instructed the jury that it could consider the complainant’s prior description of her assailant (see, People v Daniels, 88 AD2d 392, 402, n).
*620The defendant’s remaining contentions have not been preserved, and we see no reason to exercise our interest of justice jurisdiction in order to reach them. Thompson, J. P., Bracken, Brown and Eiber, JJ., concur.